     Case 2:13-cr-00334-JCM-CWH Document 212 Filed 02/26/20 Page 1 of 2



 1
 2
 3
 4                                 UNITED STATES DISTRICT COURT
 5                                          DISTRICT OF NEVADA
 6                                                    ***
 7     UNITED STATES OF AMERICA,                              Case No. 2:13-cr-00334-JCM-CWH-1
 8                    Plaintiff-Appellee,
 9             v.                                             ORDER
10     ANTON PAUL DRAGO, AKA Evan
       Joseph Fogarty,
11
                     Defendant-Appellant.
12
13
14            Presently before the court is the matter of United States of America v. Drago, case no. 2:13-
15    cr-00334-JCM-CWH. Petitioner Anton Paul Drago (“petitioner”) filed a motion to vacate, set
16    aside, or correct sentence under 28 U.S.C. § 2255, asserting a single ineffective-assistance-of-
17    counsel claim. (ECF No. 211). The court has examined the petition and finds that further briefing
18    is appropriate. The United States of America (“respondent”) shall file a response twenty-one days
19    from the date of this order. Thereafter, petitioner will have fourteen days to file a reply.
20            Accordingly,
21            IT IS HEREBY ORDERED that respondent shall file a response to petitioner’s motion to
22    vacate, set aside, or correct sentence (ECF No. 211) no later than twenty-one (21) days from the
23    date of this order. If respondent files a response, petitioner’s reply is due fourteen (14) days
24    thereafter.
25            IT IS SO ORDERED.
26    ...
27    ...
28    ...
     Case 2:13-cr-00334-JCM-CWH Document 212 Filed 02/26/20 Page 2 of 2



 1          The clerk is instructed to file this order in the instant matter and in the related civil case,
 2    no. 2:20-cv-00392-JCM.
 3          DATED February 26, 2020.
 4
 5
                                                   __________________________________________
 6                                                 UNITED STATES DISTRICT JUDGE

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                     -2-
